EXHIBIT RADA Electronic Industries Signed Agreement to Sell Its Chinese Subsidiary Press Release Source: RADA Electronic Industries Ltd. On Tuesday February 15, 2011, 9:00 am EST NETANYA, Israel, Feb. 15, 2011 (GLOBE NEWSWIRE) RADA Electronic Industries Ltd. (Nasdaq:RADA - News) has announced today that its fully owned subsidiary, RADA Electronic Industries Inc., has signed an agreement, with a Beijing based company, to sell RADA Electronic Industries Inc. ownership interest in its Chinese subsidiary, Beijing HuaRai Aircraft Components Maintenance and Services Co., Ltd ("CACS"), in consideration for RMB 20,500,000 (approximately US$ 3,125,000). The transaction, which is subject to the withdrawal of RADA Inc.'s local partner, Tianzhu Forest Development Co., from CACS and the receipt of certain approvals from the Chinese authorities, is expected to be completed during About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor.
